 Case 2:20-cv-00078-JRG Document 42 Filed 09/30/20 Page 1 of 2 PageID #: 900




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                            §
 EQUIPMENT LLC,                                     §
                                                    §
        Plaintiff,                                  §           C.A. No. 2:20-cv-00078-JRG
                                                    §
 v.                                                 §           JURY TRIAL DEMANDED
                                                    §
 HMD GLOBAL OY,                                     §
                                                    §
         Defendant.                                 §


                     CERTIFICATION OF AUTHORIZATION TO SEAL

       Pursuant to Local Rule CV-5, the undersigned certifies that authorization for filing under

seal has been previously granted by the Court in the Protective Order (Dkt. No. 31) entered in this

case on August 14, 2020.



Dated: September 30, 2020                               Respectfully submitted,

                                                        /s/ Jeffrey R. Bragalone
                                                        Jeffrey R. Bragalone (lead attorney)
                                                        Texas Bar No. 02855775
                                                        Jonathan H. Rastegar
                                                        Texas Bar No. 24064043
                                                        Jerry D. Tice II
                                                        Texas Bar No. 24093263
                                                        Hunter S. Palmer
                                                        Texas Bar No. 24080748

                                                        BRAGALONE CONROY PC
                                                        2200 Ross Avenue
                                                        Suite 4500W
                                                        Dallas, TX 75201
                                                        Tel: (214) 785-6670
                                                        Fax: (214) 785-6680
                                                1
 Case 2:20-cv-00078-JRG Document 42 Filed 09/30/20 Page 2 of 2 PageID #: 901




                                                   jbragalone@bcpc-law.com
                                                   jrastegar@bcpc-law.com
                                                   jtice@bcpc-law.com
                                                   hpalmer@bcpc-law.com

                                                   Attorneys for Plaintiff
                                                   CELLULAR COMMUNICATIONS
                                                   EQUIPMENT LLC



                              CERTIFICATE OF SERVICE

       The undersigned certifies that counsel of record who are deemed to have consented to

electronic service are being served with a copy of this document via the Court’s CM/ECF system

per Local Rule CV-5(a)(3) on September 30, 2020.

                                                    /s/ Jeffrey R. Bragalone
                                                   Jeffrey R. Bragalone




                                              2
